Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.       Claims 21-40 are pending.

Response to Argument
3.	Applicant's arguments filed on 11/19/2021 have been fully considered but they are not persuasive.

4.	Applicant’s arguments states, “Applicants respectfully traverse the § 103(a) rejections because the Examiner failed to state a prima facie case of obviousness to establish a prima facie case of obviousness, the references must teach or suggest each and every one of the claim elements to one of ordinary skill in the art at the time the invention was made. See MPEP §§ 2142, 2143.03; In re Wilson, 424 F.2d 1382, 1385 (C.C. P.A. 1970). In addition, KSR International Company v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), requires that there "must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do 
In this case,  Josefsberg teaches the limitations of receiving, at a client, a plurality of addresses, wherein each address of the plurality of addresses identifies a server in the clustered server environment, sending, from the client, a first request to connect to a first server identified by a first address of the plurality of addresses and prior to connection to the first server, selecting, by the client, a random subset of addresses from the plurality of addresses, the random subset of addresses comprising a second address identifying a second server, sending, from the client, a second request to connect to  the second server and wherein the second server is different from the first server. Examiner relied on Sundaresan to teach receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg and include receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server using the teaching of Sundaresan. One of ordinary skill in the art would have been motivated to do so in order to efficiently connect client to a specified server.


   In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the "randomness" of selecting the second IP address may have an exemplary benefit of load balancing… are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

6. 	Applicant’s argument stats that the Office Action (at pp. 2-3 and 4-5) asserts that Josefsberg teaches "selecting, by the client, a random subset of addresses from the plurality of addresses, the random subset of addresses comprising a second address identifying a second server," as required by claim 21. Applicant respectfully disagrees. The cited sections of Josefsberg do not disclose at least, prior to connecting to the first server: selecting, by the client, a random subset of addresses from the plurality of 
In response,
 Examiner, respectfully disagrees with the applicant’s argument. Josefsberg discloses prior to connecting to the first server, selecting, by the client, a random subset of addresses from the plurality of addresses, the random subset of addresses comprising a second address server ([paragraph0019-0020, 0050- 0054, see also Fig. 1 and 5] upon selection of the optimal IP address, the client 520 attempts to establish a connection with the server 530. However, per a failure block 618, the connection fails. Receiving a list of IP addresses...selecting a best IP address from the list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 ( (i.e. first server); client sends connection request with different IP address i.e. xxx.xxx.xxx.199 ( while client attempts to connect to first sever, client sends a second request to second IP address, i.e. prior to connecting to the first server, selecting the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]) the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]). Examine also would like to point out that  client does not select IP address in the order they appear in the list/ in sequence rather  the client selects any optimal address from the list  [i.e. randomly].   Therefore as recited above, Josefsberg teaches the above limitation.

7.	Applicant’s argument states that Sundaresan also is not understood to not disclose at least "selecting, by the client, a random subset of addresses from the plurality of 
In reply,
Examine respectfully disagrees with the applicant’s argument.  Examiner relied on Sundaresan to disclose the limitation of receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server. Examiner used Josefsberg to disclose the argued limitations. And argument presented appears similar in nature to argument address above (6). Accordingly, the response remains the same as the response provided in (6).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	The claims 21, 26-27, 30, and 34 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg  in view of Sundaresan et. al. (US 20030033412 A1) hereinafter referred as Sundaresan.
Regarding claims 21, 30 and 34, Josefsberg discloses a method for establishing a session with a clustered server environment, the method comprising:
 receiving, at a client, a plurality of addresses, wherein each address of the plurality of addresses identifies a server in the clustered server environment ([see paragraph 0016 and 0019] client receives a list of IP address from the DNS server); 
sending, from the client, a first request to connect to a first server identified by a first address of the plurality of addresses ([see paragraph 0016] client application tries to connect to the first IP address listed in the DNS resolver cache); 
prior to connection to the first server, selecting, by the client, a random subset of addresses from the plurality of addresses, the random subset of addresses comprising a second address identifying a second server ([paragraph0019-0020, 0050- 0054, see also Fig1 and 5] upon selection of the optimal IP address, the client 520 attempts to establish a connection with the server 530. However, per a failure block 618, the connection fails. Receiving a list of IP addresses...selecting a best IP address from the list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 and when connection fails; client sends connection request with different IP address i.e. xxx.xxx.xxx.199 (i.e. prior to connecting to the first server the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]) the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]); and 
sending, from the client, a second request to connect to  the second server ([paragraph0019-0020, 0050- 0054, see also Fig1 and 5])
 wherein the second server is different from the first server ([paragraphs 0050- 0054, see also Fig.1 and 5] upon selection of the optimal IP address, the client 520 attempts to establish a connection with the server 530. However, per a failure block 618, the connection fails. Receiving a list of IP addresses...selecting a best IP address from the list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 and when connection fails; client sends connection request again with different IP address i.e. xxx.xxx.xxx.199 (i.e. sending, from the client, second request)), and  wherein the second server is different from the first server ([paragraphs 0054, see also Fig1,4 and 5] second IP address, i.e. xxx.xxx.xxx.199 is different from first  IP address i.e. xxx.xxx.xxx.197).
Josefsberg may not explicitly disclose receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server.
However, Sundaresan discloses receiving, from the second server in response to the second request, a first indication of success ([see paragraph 0008] second request message is sent to `cluster` requesting second connection information for connecting to `server`, where the requested second connection information corresponds to the second server.  A second reply message containing the requested second connection 
based on the first indication of success, connecting to the second server ([see paragraph 0008] second request message is sent to `cluster` requesting second connection information for connecting to `server`, where the requested second connection information corresponds to the second server.  A second reply message containing the requested second connection information is received from `cluster`, the client application is connected to `server` on `cluster` based on the received second connection information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg and include receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server using the teaching of Sundaresan. One of ordinary skill in the art would have been motivated to do so in order to efficiently connect client to specified server.

Regarding claims 26 and 39, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg further discloses wherein the plurality of addresses are received from a name resolution service ([se paragraphs 0016 and 0019])

Regarding claim 27, Josefsberg in view of Sundaresan discloses claim 26 as recited above. Josefsberg further discloses, wherein the name resolution service comprises a domain name system serve ([see paragraphs 0017-0019])

10.	The claims 22-23, 31 and 36 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and in further in view of Chen et al. (US20060047751)  hereinafter referred as Chen.
Regarding claims 22 and 35, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server. However Chen discloses receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server ([see paragraphs 0019, 0037 and AB.] when a server initially receives a client request, it randomly selects another of the plurality of servers, referred to as a first-chance server, and forwards the request to this server.  Upon receiving the request, the first-chance server determines if it is overloaded and if not, processes the request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server using the teaching of Chen. One of ordinary skill in the art would have been motivated to do so in order to maintain more accurate load balancing and achieves significantly better performance.
Regarding claims 23, 31 and 36, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server. However. Chen discloses, wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server ([see paragraphs 0020-0021] if the first-chance server is more heavily loaded than the next-neighbor server, it forwards the request to the next-neighbor server. the next-neighbor server processes the request, forwarding the response either directly to the client).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server using the teaching of Chen. One of ordinary skill in the art would have been motivated to do so in order to maintain more accurate load balancing and achieves significantly better performance.

11.	The claims 24-25 32 and 37-38 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred 

Regarding claims 24 and 37, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose wherein the first address and the second address are randomly selected from the plurality of addresses. However Lee discloses wherein the first address and the second address are randomly selected from the plurality of addresses ([see col 8 lines 54-56 Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include wherein the first address and the second address are randomly selected from the plurality of addresses using the teaching of Lee. One of ordinary skill in the art would have been motivated to do so in order to create communication channels that provide the subscription to the subscriber automatically.
Regarding claims 25, 32 and 38, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose wherein the second request is sent a predetermined period of time after sending the first request.  However Lee discloses wherein the second request is sent a predetermined period of time after sending the first request ([see col 8 lines 42-60] if the response time becomes excessive (i.e. the response time exceeds a threshold time) then user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include wherein the second request is sent a predetermined period of time after sending the first request using the teaching of Lee. One of ordinary skill in the art would have been motivated to do so in order to create communication channels that provide the subscription to the subscriber automatically.

12.	The claim 28 is  rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in 
Regarding claim 28, Josefsberg in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Sundaresan may not explicitly disclose losing connection with the second server; sending a reconnection request to the second server; and reconnecting to the second server. However, Hawley discloses losing connection with the second server ([see paragraph 0037] in the event that a connection cannot be established, or a connection that has been established subsequently fails); sending a reconnection request to the second server ([see paragraph 0037] the client 1 attempts to reconnect to the same server); and reconnecting to the second server ([see paragraph 0037]) the reconnection to the server [i.e. second server).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include losing connection with the second server; sending a reconnection request to the second server; and reconnecting to the second server using the teaching of Hawley. One of ordinary skill in the art would have been motivated to do so in order to efficiently select suitable server based on operation status of several servers, the client is enabled to achieve proper control over the load balancing process.

13.	The claims 29, 33 and 40 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Sundaresan et al. (US 20030033412 A1) hereinafter 
Regarding claims 29, 33 and 40, Josefsberg in view of Sundaresan may not explicitly disclose receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment; connecting to the third server; and providing, to the third server, a session identifier indicating a previously established session with the second server.. However Lin discloses receiving a status message from the second server related to server performance ([see paragraphs 0027 and Fig. 9] the load balancer is configured to balance the incoming load of browser requests among the webservers.  Once connected, the webservers may be configured to communicate amongst each other to share status information related to communication sessions between browsers and application servers); and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment, connecting to the third server ([see paragraph 0070]…the state server continues to monitor the webservers clustered for the application server. If, however, the webserver is found inactive, connecting to the new webserver [i.e. third sever]); and providing, to the third server, a session identifier indicating a previously established session with the second server ([see paragraphs 0026, 0042 and 0070] the new webserver downloads the browser information from the state machine, which was stored during the session between the browser and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment; connecting to the third server; and providing, to the third server, a session identifier indicating a previously established session with the second server using the teaching of Lin. One of ordinary skill in the art would have been motivated to do so in order to provide better service to web browsers by facilitating secure communication between the web browser and the application server.  Since the state server retains the logged information related to the session during shutting down operation of the web server, the web server can retrieve the stored session information to continue the session between the browser and the application server. 


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/12/2022
/KIDEST MENDAYE/
Examiner, Art Unit 2457  
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457